DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Grossman on 15 September 2021.
The application has been amended as follows: 
In the specification:
On page 6, immediately under the caption “Table 1. Synthesis of Dihydro and Tetrahydro[3]triangulenes” please delete lines 8-12, and insert the following:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the claims, please amend claims 1-4 as shown:
A method for the preparation of 8,12-dihydro-4H-dibenzo[cd,mn]pyren-3a2-ylium cation comprising:
	reacting an allyl-protected benzyl alcohol having the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	with diethyl carbonate to form tris(2-((allyloxy)methyl)phenyl)methanol having the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	deprotecting said tris(2-((allyloxy)methyl)phenyl)methanol in the presence of a palladium catalyst to produce ((hydroxymethanetriyl)tris(benzene-2,1-diyl))trimethanol having the following structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; 
	converting by cyclization said ((hydroxymethanetriyl)tris(benzene-2,1-diyl))trimethanol in the presence of triflic acid to produce the 8,12-dihydro-4H-dibenzo[cd,mn]pyren-3a2-ylium cation having the following structure: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. 

	2.	The method of claim 1 wherein said 8,12-dihydro-4H-dibenzo[cd,mn]pyren-3a2-ylium cation is converted by contacting with Et3SiH/DCM at 0 °C to produce 3a2,4,8,12-tetrahydrodibenzo[cd,mn]pyrene having the following structure:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	3.	The method of claim 1 wherein said 8,12-dihydro-4H-dibenzo[cd,mn]pyren-3a2-ylium cation is converted by contacting with Et3SiH/DCM or NaHCO3 at 0 °C  to produce 1,2,3,8-tetrahydrodibenzo[cd,mn]pyrene having the following structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
	4.	The method of claim 1 wherein said 8,12-dihydro-4H-dibenzo[cd,mn]pyren-3a2-ylium cation is converted by contacting with Et3SiH/DCM or NaHCO3 or Et3NDCM at 0 °C to produce 1,8-dihydrodibenzo[cd,mn]pyrene having the following structure: 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendments above overcome any 112(a) or 112(b) issues identified in the claims.
The prior art of record does not teach or suggest a method for preparing 8,12-dihydro-4H-dibenzo[cd,mn]pyren-3a2-ylium cation (triangulene cation) comprising the steps recited in instant claim 1.
The closest prior art is Ribar et al. (Gram-Scale Synthesis and Supramolecular Complex of Precursors of Clar’s Hydrocarbon Triangulene, Supporting Information).
Ribar teaches a method for producing compounds related to triangulene, comprising the following (Supporting Info page S5):

    PNG
    media_image9.png
    224
    382
    media_image9.png
    Greyscale

This is similar to the first two steps of the reaction as in the instant specification (see below, Fig. 2), except that there is no need for a palladium-catalyzed deprotection step in Ribar as Ribar teaches the unprotected version of the compound. 

    PNG
    media_image10.png
    195
    733
    media_image10.png
    Greyscale

Ribar further teaches reacting the compound 4 above to produce the following intermediates, along with the final triangulene product (Supporting Info pages S8-S11).

    PNG
    media_image11.png
    207
    497
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    225
    469
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    257
    463
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    206
    454
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    175
    667
    media_image15.png
    Greyscale

As can be seen, the process of Ribar has many steps which are not claimed in the instant process, and does not appear to produce the claimed cation at any point during the process. Thus, the prior art does not teach or suggest the claimed method, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772